Citation Nr: 0738104	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-38 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Whether new and material evidence has been presented to 
reopen a service connection claim for a low back disability.  

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a 
bilateral knee disability, and found no new and material 
evidence had been submitted to reopen a service connection 
for a low back disability.  The RO also denied the veteran a 
disability rating in excess of 10 percent for his right ankle 
sprain.  The veteran subsequently initiated and perfected 
appeals of these determinations.  

This appeal was originally presented to the Board in June 
2007, at which time it was remanded for additional 
development.  In August 2007, the veteran testified before 
the undersigned Veterans Law Judge, seated at the RO.  The 
veteran also stated that he was only seeking service 
connection for a right, and not a bilateral, knee disability; 
thus, the issue on appeal is entitlement to service 
connection for a right knee disability.  

The issues of service connection for disabilities of the back 
and right knee are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  In a December 1986 rating decision, the RO denied the 
veteran service connection for a low back disability.  The 
veteran was notified of this decision and did not initiate an 
appeal.  

2.  Private medical treatment records submitted since the 
December 1986 denial of the veteran's service connection 
claim for a low back disability bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and by themselves or in 
connection with evidence previously assembled are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran's residuals of a right ankle sprain result in 
dorsiflexion to 15 degrees, and plantar flexion to 30 
degrees.  


CONCLUSIONS OF LAW

1.  The December 1986 rating decision denying service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007).  

2.  Evidence submitted since the December 1986 RO rating 
decision is new and material with respect to the claim for 
service connection for a low back disability, and the claim 
for that benefit is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a) (2007).  

3.  The criteria for the award of a disability rating in 
excess of 10 percent for residuals of a right ankle sprain 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5270-74 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, letters by the RO dated in March 2001, July 
2003, and March 2006: (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims(Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).  The Board notes that 
at his August 2007 personal hearing, the veteran stated 
recent additional private medical evidence was available, and 
he would provide such evidence to VA in the next 30 days.  
The record was held open an additional 30 days by the Board, 
but no additional evidence was forthcoming from the veteran.  
As this evidence is held by private medical care providers, 
VA may not obtain it without the veteran's cooperation.  He 
must either submit such evidence himself to VA, or provide VA 
written authorization to obtain such evidence on his behalf; 
to date, he has done neither.  In the absence of such 
cooperation, VA has no further duties to the veteran.  
"[T]he duty to assist is not always a one-way street.  If a 
[claimant] wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The RO obtained all other relevant medical records identified 
by the veteran and his representative.  With respect to his 
increased rating claim, the veteran was afforded two VA 
examinations to accurately assess the severity of that 
disability, both of which appear adequate for rating 
purposes.  No further VA duties to notify or assist the 
veteran remain unfulfilled.  

I. New and material evidence - Low back disability

The veteran seeks to reopen his service connection claim for 
a low back disability.  The RO issued a December 1986 rating 
decision which denied service connection for low back pain, 
and the veteran did not appeal this decision.  In the absence 
of a timely substantive appeal, this decision is final.  See 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For claims received prior to August 29, 
2001, as is the case here, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  (For claims filed on and after August 29, 
2001, new and material evidence is defined as set out at 66 
Fed. Reg. 45620, 45630 (August 29, 2001) and codified at 
38 C.F.R. § 3.156.  Since the matter currently before the 
Board was initiated in January 2001, however, the pre-August 
29, 2001 definition of new and material evidence must be 
used.)  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the veteran has submitted additional 
evidence, including private medical treatment records, in 
support of his application to reopen.  For the reasons to be 
discussed below, this evidence is both new and material, and 
his service connection claim may be reopened for 
consideration on the merits.  

When the veteran's service connection claim was last denied 
in 1986, the RO concluded that while the veteran had no 
current diagnosis of a low back disability which was incurred 
during military service.  Since the 1986 rating decision, the 
veteran has submitted private medical treatment records 
reflecting a current diagnosis of a low back disability, and 
suggesting a nexus with injuries sustained on active military 
service, or resulting from a service-connected disability.  
Specifically, the veteran has submitted an August 2003 
medical statement from T.C.K., D.C., who stated the veteran 
injured his back when he suffered a fall during military 
service.  This fall resulted in a recurrent lumbosacral 
sprain which was evident on initial examination in June 2003.  
Service medical records confirm a fall in August 1984 during 
military service, although only right knee pain, and no back 
pain, was noted at that time.  Nevertheless, this evidence is 
presumed credible for the purposes of reopening the veteran's 
claim.  See Duran, supra.  

The Board notes first that this private examination report is 
new, in that it was not of record at the time of the 1986 
denial.  Additionally, it is not cumulative and redundant of 
evidence already of record, as it suggests the veteran has a 
current low back disability, a recurrent lumbosacral sprain, 
likely resulting from an injury experienced during military 
service.  No such evidence was of record at the time of the 
1986 denial, when the RO found no nexus between the veteran's 
low back pain and any injury incurred during his military 
service.  Next, because this examination establishes a 
current diagnosis of a lumbosacral sprain that may be related 
to service, it is material, as it relates to an unestablished 
fact necessary to substantiate the claim.  Additionally, this 
evidence, when considered with the veteran's service medical 
records, confirming treatment during service for low back 
pain, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  

Based on the above, the Board finds aforementioned private 
treatment records to be both new and material evidence.  The 
veteran having submitted new and material evidence, his 
service connection claim for a low back disability must be 
reopened and considered on the merits.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  

II. Increased rating - Right ankle disability

The veteran seeks a disability rating in excess of 10 percent 
for his residuals of a right ankle sprain.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2007).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2007).  

The veteran's right ankle disability is currently rated as 10 
percent disabling under Diagnostic Code 5271, for limitation 
of motion of the ankle joint.  This Code provides a 10 
percent rating for moderate limitation, and a 20 percent 
rating for marked limitation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2007).  Usual range of motion of the ankle joint 
is exemplified by dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2007).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Upon receipt of his claim, a VA orthopedic examination was 
afforded the veteran in March 2001.  He gave a history of 
having experienced a right ankle sprain during military 
service in 1985.  Currently, the veteran experienced fatigue, 
swelling, inflammation, instability, pain, weakness, 
stiffness, and lack of endurance of the right ankle.  His 
symptoms worsened with use, and limited his mobility and 
ability to stand for extended periods.  No other functional 
impairment was noted.  On physical examination he was in no 
acute distress.  Leg length testing indicated his left leg 
was 1 cm shorter.  His shoes did not display indications of 
abnormal wear or weight-bearing.  His posture was normal, but 
his gait was abnormal, as the veteran limped.  However, he 
did not require an assistance device to walk.  On physical 
examination the right ankle displayed signs of an abnormal 
union, with the right foot twisted outward at rest.  Range of 
motion testing reflected dorsiflexion of 15 degrees and 
plantar flexion to 35 degrees, with pain on motion reported.  
X-rays of the right ankle were negative.  The diagnosis was 
of status-post right ankle sprain, with pain and limitation 
of motion.  

The veteran was also afforded VA orthopedic examination in 
August 2003.  A history of a right ankle sprain resulting 
from a fall in 1985 in service was noted.  Currently, he 
experienced chronic pain in the right ankle joint, limiting 
his ability to walk longer distances or stand for extended 
periods.  No other functional impairment was noted.  He took 
medication for his right ankle pain, but had no history of 
prosthetic implants or recent ankle surgery.  No assistance 
device was used or required for mobility.  On physical 
examination, the veteran's posture and gait were within 
normal limits.  His legs were equal in length bilaterally, 
and the right ankle was within normal limits in appearance.  
Range of motion testing reflected dorsiflexion of 20 degrees 
and plantar flexion to 30 degrees, with pain at 30 degrees.  
The examiner said the veteran was additionally limited by 
pain and lack of endurance, but he did not quantify this 
impairment in terms of additional limitation of motion.  An 
X-ray of the right ankle was within normal limits, without 
evidence of acute fracture, dislocation, or other 
abnormality.  The diagnosis of residuals of a right ankle 
sprain was confirmed.  

The veteran has also received private medical treatment for a 
variety of disabilities.  He has consistently reported pain 
of the right ankle which limited his mobility.  As noted 
above, the veteran offered at his August 2007 personal 
hearing to obtain and submit additional private treatment 
records, but to date has not done so.  

At his August 2007 hearing, he stated that his right ankle 
sprain had resulted in chronic pain and limited mobility.  He 
must frequently sit down and rest on his job, due to his pain 
and fatigue.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 10 percent for the veteran's residuals of 
a right ankle sprain.  Based on his March 2001 and August 
2003 VA examination results he has no worse than dorsiflexion 
to 15 degrees, out of a normal finding of 20 degrees, and 
plantar flexion to 30 degrees, out of a possible 45 degrees.  
The most recent examination also noted the veteran had a 
normal gait and posture, and did not require an assistive 
device to walk.  The veteran has also not required surgery or 
hospitalization for his right ankle since service.  An X-ray 
of the right ankle was completely without abnormality.  
Overall, the preponderance of the evidence is against a 
finding of marked limitation of motion, as would warrant a 20 
percent rating.  

While a VA examiner did state in August 2003 that the veteran 
had additional functional impairment due to such factors as 
pain and lack of endurance, the examiner did not quantify 
this impairment in terms of additional limitation of motion.  
Therefore, an increased rating based on the factors noted in 
DeLuca is not warranted.  See DeLuca, supra.  

Evaluation of the veteran's right ankle disability under 
other diagnostic criteria also is not warranted, as the 
symptomatology does not support a higher rating under other 
Diagnostic Codes.  The veteran does not have ankylosis or 
malunion of any part of the ankle joint, and has not required 
an astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5270-74 (2007).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right ankle disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran is employed.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
residuals of a right ankle sprain.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

New and material evidence having been received, the service 
connection claim for a low back disability is reopened, and 
to this extent only, the appeal is granted.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a right ankle sprain is denied.  


REMAND

The veteran's service connection claim for a low back 
disability having been reopened, it may now be considered on 
the merits.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

Service connection may also be awarded for any disability 
which is due to or the result of, or is otherwise aggravated 
by, a service-connected disability.  38 C.F.R. § 3.310 
(2007); Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
present case, the veteran has presented medical evidence 
indicating his service-connected right ankle disability may 
result in an altered gait, causing or aggravating a low back 
disability.  As sufficient evidence has been presented to 
raise VA's duty to obtain a medical examination, this issue 
must be remanded for additional development.  VA is obligated 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007).  VA's duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007).  

The veteran also seeks service connection for a right knee 
disability, which he both claims to have injured in service, 
and as a result of his service-connected right ankle 
disability.  In support of his claim, the veteran has 
submitted private medical treatment evidence suggesting his 
right ankle disability has resulted in an altered gait, 
causing or aggravating a right knee disability.  See 
38 C.F.R. § 3.310 (2007).  However, the veteran has not been 
afforded a VA examination to determine if in fact his right 
ankle and right knee disabilities are etiologically related.  
VA's duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2007).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
determine the etiology of any current low 
back disability.  The claims file must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must state the claims file was reviewed.  
The examination should include any tests 
considered necessary by the examiner.  
After fully reviewing the record and 
examining the veteran, the examiner should 
identify all current disabilities of the 
low back.  For each low back disability 
diagnosed, the examiner should also state 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that such a disability began 
during military service, or had its onset 
within a year thereafter.  The examiner 
should also state whether the veteran's 
service-connected right ankle disability 
in any way causes or aggravates any 
current disability of the low back, due to 
an altered gait or any other etiology.  
The medical basis for all opinions 
expressed should also be given.  

2.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
determine the existence and etiology of 
any current right knee disability.  This 
examination may be conducted in 
conjunction with the examination ordered 
above.  The claims file must be reviewed 
by the examiner in conjunction with the 
examination, and the examiner must state 
the claims file was reviewed.  The 
examination should include any tests 
considered necessary by the examiner.  
After fully reviewing the record and 
examining the veteran, the examiner should 
identify all current disabilities of the 
right knee.  For each right knee 
disability diagnosed, the examiner should 
also state whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that such a 
disability began during military service, 
or had its onset within a year thereafter.  
The examiner should also state whether the 
veteran's service-connected right ankle 
disability in any way causes or aggravates 
any current disability of the right knee, 
due to an altered gait or any other 
etiology.  The medical basis for all 
opinions expressed should also be given.  

3.  The AMC should then readjudicate the 
claims on appeal in light of all evidence 
of record.  In so doing, the AMC must 
explicitly consider whether secondary 
service connection under 38 C.F.R. § 3.310 
is warranted, as well as direct service 
connection under 38 U.S.C.A. § 1131.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case as to any issue 
remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  Any supplemental 
statement of the case provided the veteran 
must include a copy of the text of 
38 C.F.R. § 3.3.10.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


